
	
		III
		111th CONGRESS
		1st Session
		S. RES. 294
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Ms. Landrieu (for
			 herself and Mr. Vitter) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the Louisiana State University
		  Tigers men's baseball team for winning the 2009 National Collegiate Athletic
		  Association College World Series.
	
	
		Whereas, on June 24, 2009, the Louisiana State University
			 Tigers men's baseball team won the 2009 National Collegiate Athletic
			 Association College World Series with an 11–4 victory over the University of
			 Texas at Johnny Rosenblatt Stadium in Omaha, Nebraska;
		Whereas the Louisiana State University Tigers men's
			 baseball team has won 6 national titles in 1991, 1993, 1996, 1997, 2000, and
			 2009;
		Whereas the Louisiana State University Tigers men's
			 baseball team ranks second in all-time College World Series titles;
		Whereas, on May 24, 2009, the Louisiana State University
			 Tigers men's baseball team won the 2009 Southeastern Conference Championship
			 with a 6–2 victory over Vanderbilt University at Regions Park in Hoover,
			 Alabama;
		Whereas the Louisiana State University Tigers men's
			 baseball team won 56 games during the 2009 season, the most wins by a national
			 champion since 2005;
		Whereas head coach Paul Maineri has won his first national
			 title as a head coach in his third season at Louisiana State University;
		Whereas outfielder Jared Mitchell was named Most Valuable
			 Player of the 2009 College World Series;
		Whereas second baseman D.J. LaMahieu, outfielder Jared
			 Mitchell, outfielder Ryan Schimph, and pitcher Anthony Ranaudo were named to
			 the College World Series All-Tournament Team;
		Whereas pitcher Louis Coleman finished his senior year
			 with 14 wins and was selected as a 2009 First Team All-American; and
		Whereas by winning the sixth national championship in the
			 history of the University, the Louisiana State University men's baseball team
			 is once again the top-ranked men's college baseball team: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the
			 Louisiana State University Tigers men's baseball team for winning the 2009
			 National Collegiate Athletic Association College World Series and being crowned
			 national champions;
			(2)recognizes the
			 achievements of all players, coaches, and support staff who were instrumental
			 in helping the Louisiana State University men's baseball team during the 2009
			 season;
			(3)congratulates the
			 citizens of Louisiana, the Louisiana State University community, and fans of
			 Tigers baseball; and
			(4)requests the
			 Secretary of the Senate to transmit a copy of this resolution to Louisiana
			 State University.
			
